On Petition for Rehearing.
PER CURIAM.
[5] In view of the fact that counsel for petitioner seem to have misunderstood the opinion of the court in this case, we deem it proper, in denying the petition for a rehearing, to say:
First, that we do not hold, as seems to be inferred, that the character of a judgment is not determined by the character of the cause of action. We recognize as well established the rule that, wherever it is necessary to ascertain whether the judgment is for tort or is on contract a court may go back of the judgment itself and examine into the character of the cause of action.
Second, the judgment obtained by Conklin against Barnett and Ground for $167,225.88 was for tort. The written instrument pursuant to which Ground paid or agreed to pay $100,000 for his release from the judgment was not a satisfaction of it. The character of the transaction and the intention of the parties is definitely stated in the third paragraph of the instrument, wherein it is said that the intention is that the payment of $100,000 by Ground “shall constitute a partial payment only on said judgment, and be held, construed, and taken as a mere credit thereon for that amount, -and not as a release, discharge, or satisfaction thereof, or of the cause of action upon which said judgment is based, as to said other defendants.” What we hold is that the payment by Ground under such circumstances did not release Barnett from his liability for the balance of the judgment for the tort.
[6] Third, that under the statute of Missouri 1915 the same conclusion would necessarily follow. That statute authorizes persons having causes of action against two or more wrongdoers to compromise with one or more, and to release him and them from further liability, without impairing his right to demand and collect the balance of his claim or cause of-action fi-om the others. No reason is perceived why that right is cut off by the recovery of a judgment which, as to the amount of the claim, merely makes certain that which was uncertain before. The rule that the character of a judgment is affected by the character of the cause of action is applicable in such a case. Other provisions of the Missouri statute indicate that it was the intention to put judgments as well as causes of action for torts upon the same plane as those on contract.
Petition -denied.